DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 20-23 and 28-30 directed to species non-elected without traverse.  Accordingly, claims 20-23 and 28-30 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


In the claims:

Claims 20-23 and 28-30 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see page 6 (para. Beginning with “Peter specifically requires”), filed 04/28/2022, with respect to claim 24, as amended, have been fully considered and are persuasive.  The rejection of claims 24-27 has been withdrawn.  Peter (in combination with Koss and Schankerelli) is the closest prior art of record  As noted by Applicant, the amended claim requires that the watertight interior of the funnel be filled with fluid to immerse the valve and to eliminate any air in the watertight interior.  As discussed by Peter at [0038], the fluid used to immerse the valve is specifically disclosed as filling a substantial volume, but not an entirety of the chamber, so that an air cavity is generated at the top so that a volumetric expansion of air in the chamber can occur to remove air bubbles from the liquid.  Thus, it is clear from Peter that the air chamber is necessary to the mode of operation of the device, and modifying Peter to remove the air in the watertight interior would change the principle of operation of the device.  Accordingly, there is no reason or motivation to modify Peter to arrive at the claimed invention.  Moreover, none of the other prior art of record, alone or in combination, teaches or suggests the limitations of claim 24, as amended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771